MORROW, Presiding Judge.
Adultery is the offense; penalty assessed at a fine of $150.00.
This court is unable to consider the appeal on its merits because of the failure of the appeal bond to comply with article 831, C. C. P., 1925, prescribing the requisites of an appeal bond in a misdemeanor case, declaring that it must appear from the bond that the accused has been convicted of a misdemeanor. The omission of such a recital in the bond deprives this court of jurisdiction of the appeal. However, the appellant is privileged to correct the bond by amendment. Twenty days from this date will be allowed within which to perfect the appeal. See article 835, C. C. P., also Berry v. State, 83 Texas Crim. Rep., 210; Joiner v. State, 89 Texas Crim. Rep., 408.
The appeal is dismissed.

Dismissed.